DoNLON, Judge:
The protest avers that six bales of wool “disappeared from the warehouse” to which the entire importation had been transferred on entry at the port of New York.
The official papers are in evidence. They show that 720 bales of wool, product of Afghanistan, were imported at the port of Newark on February 7, 1957, on the vessel “Finnmerchant” from Finland; that this merchandise was entered that same day by National Car-loading Corp., for account of plaintiff, by warehouse entry; that wharf samples were taken and weighed; that ticket for goods cartered or lightered (customs Form 6043-A) evidence delivery, between February 8,1957, and February 12,1957, to cartmen who receipted therefor in lots (amount of each lot stated in the relevant ticket) aggregating 720 bales; that these tickets are also signed by the warehouseman, acknowledging receipt of 720 bales in good condition; that withdrawals from warehouse were made in various lots aggregating 714 bales; that when plaintiff had sold the final 6 bales, they could not be found and were noted as missing by the inspector on January 17,1962. This was nearly 5 years after the importation.
Duty on the six missing bales is $272.94.
Plaintiff filed its claim against the warehouse for the value of the six missing bales, stated to be $1,263.80. It did not include a claim for duty on the missing wool, as counsel for plaintiff said he was not aware that duty would be assessed. Plaintiff settled its claim with the insurance carrier for the warehouse for the sum of $750 and gave its general release, a copy of which is in evidence. (Illustrative exhibit A.)
If, as plaintiff’s protest recites, plaintiff could “file the necessary documents evidencing the facts that the goods were ultimately used for carpet making,” the wool would be duty free; but it is impossible for plaintiff to do this, inasmuch as the six bales disappeared from the warehouse and plaintiff, therefore, does not know what use was made of this wool.
Plaintiff’s counsel in open court stated that “the particular 6 bales to which I have referred were apparently missing from the warehouse.” (E. 2.) That is the fact on which plaintiff’s claim for refund of duties is founded.
It is well settled that tariff duties accrue at the customs line. As our appeals court said, in United States v. Shallus, 2 Ct. Cust. Appls. 332, T.D. 32074:
Certain legal propositions * * * may be considered fundamental and established beyond controversy. First, and chief of these, is the well-settled legal postulate, that duty attaches upon imported mer-*11cliandise at the time the vessel crosses the line of and within the customs district. * * *



An equally well-established fundamental principle of substantive law is that destruction or loss of the whole or any part of a cargo of imported merchandise after the same enters the line of the customs district and before the same is unladen from the vessel or entered or surrendered from the customs custody is not thereby, except as perforce of express statute or regulation and as therein provided, exempted from the payment of customs duties. Belcher v. Linn (24 How., 508); Meredith v. United States (13 Pet., 486) ; United States v. Lyman (26 Fed. Cas., 1024).
In some cases, as where goods are contained in bonded warehouses, such release from duties is expressly forbidden by statute. (Sec. 2983, Rev. Stat.) Such a loss is the proper subject of consideration by the Secretary of the Treasury. Ferry v. United States (85 Fed. Rep., 550.)



While it is true under the ordinary hard and fast principle of substantive law that duties accrue upon imported merchandise at the exact moment they cross the line within the customs district, it is equally true that the whole framework of customs administrative law and regulations are constructed upon the principle that, while duties actually accrue at the time stated, the ascertainment of the amount of duties which have thus and then accrued, and the amount of merchandise which has been imported, its condition, and in every respect its dutiable status, are ascertained as of the time they cross said line by examinations and inspections of their condition at the subsequent time of weighing, gauging, appraising, etc. It would be a physical impossibility to otherwise ascertain their dutiable status. [United States v. Shallus, supra, pp. 333, 4.]
Ascertainment of the quantity of imported wool, which is the sole issue before us here, was made by the inspectors on the pier and verified by their tickets, which are in evidence. The entire 720 bales were receipted for, both by the cartmen and the warehouse.
There is no statutory relief for duties on merchandise missing after it passes the customs line, save as to merchandise missing from the appraiser’s stores. That is not the fact here.
In H. Z. Bernstein Co., Inc. v. United States, 41 Cust. Ct. 282, C.D. 2053, we held that section 563(a) limits allowance for loss by theft to merchandise stolen while in appraiser’s stores, and does not cover merchandise stolen elsewhere after landing. The same statutory rule applies to .both loss and theft of merchandise. Section 563, Tariff Act of 1930.
United States v. Browne Vintners Co., Inc., 34 CCPA 112, C.A.D. 351; affirming Browne Vintners Co., Inc. v. United States, 15 Cust. Ct. 259, Abstract 50456; is urged as precedent for refund of duties on these six bales of wool. It is not.
*12In one of the two shipments there in issue, the record shows that one carton was short-shipped at the point of origin, Scotland. The Government conceded that this carton was not landed. Plaintiff limited its claim, as to that shipment, to the one short-shipped case.
In the other shipment, there was no proof of short-shipment but there was proof of short-landing of two cases. This the Government conceded. Plaintiff limited its claim as to that shipment to the two short-landed cases.
There was no issue of fact before the court in Browne Vintners. Nonimportation was conceded by the Government; and plaintiff conceded that it had not filed customs affidavit Form 4311 within the time prescribed by Customs Regulations. The issue was one of law, whether nonimportation is a fact which may be established by sufficient proofs even if customs Form 4311 has not been timely filed. Browne Vintners, supra, is authority for the principle that nonimpor-tation is a fact, and that this fact may be proved in court.
There was no doubt, in Browne Vintners, of the essential fact, namely, that the three cartons in issue had not crossed the customs line, as to one case because it was never shipped from abroad and as to the other two cases because they were missing when the vessel landed.
Here the record shows that the six bales in issue did cross the customs line. They were landed. Ergo, they were imported. They are dutiable.
The reason plaintiff cannot prevail here is not that it failed timely to file a claim under section 15.1(a) of the Customs Regulations, as was asserted in Browne Vintners, supra. Neither the regulations nor the statute authorize filing of such a claim with respect to landed merchandise later found missing from warehouse.
It is an old truism that hard cases make bad law. Regretful as we may be that plaintiff has suffered a monetary damage through loss of the merchandise, for which it has not adequately been reimbursed, these sympathetic sentiments do not warrant judicial extension of relief from the duties which Congress has laid on an importer for the revenues of the United States.
The protest is overruled.
Judgment will be entered accordingly.